Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8, and 10-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1-3-6, 8, 10-17 and 20: 
A component carrier with the limitation “wherein the filler particles have an average particle size of less than 5 µm, and wherein a volume percentage of filler particles in the filler medium and/or in the gap is from 50% to 90%” in combination with other claimed limitations of the base claim 1 has not been disclosed by the prior art or record taken alone or in combination.
Regarding claim 21:
A component carrier with the limitation “wherein the filler particles have an average particle size of less than 5 µm, and wherein a volume percentage of filler particles in the filler medium and/or in the gap is from 50% to 90%” in combination with other claimed limitation of the claim 21.
The method claims 18 and 19 are allowed as it include the allowable subject matter of allowable structural claims 1 and 21. It is to be noted in that the limitation drawn to the method steps, such as forming a stack, or embedding a component in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Additionally, all the structural claim submitted in the application are examined for patentability. 
The restriction requirement for the invention and species, as set forth in the Office action mailed on January 31, 2020, has been reconsidered in view of the allowability of claims to the elected invention / rejoinder, pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 31, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847   
                                                                                                                                                                                                     IBP / December 28, 2021